DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2020, has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 25, 27 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,759,965 Hatjasalo et al.
Regarding claim 24, Hatjasalo teaches a resin molding (column 4, lines 5-11), comprising:
2 having a first section and a second section adjacent to the first section (figure 1b), the plate-shaped portion made of optically transparent resin (column 4, lines 5-11), the plate-shaped portion including
a first surface (bottom surface) on which light 1 is incident from outside (figure 7), the first surface being flat across the first section and the second section (figure 7), and
a second surface (top surface) located opposite to the first surface (figure 7), the second surface including
a plurality of first convex portions (Type A) each having a ridge line extending in a first direction only inside the first section, and a plurality of second convex portions (Type B) each having a ridge line extending in a second direction only inside the second section, the second direction being different from the first direction (figure 1b) such that the first section has a critical angle different from the second section, the critical angle being an angle that the light incident on the first surface and passing through the plate-shaped portion is totally reflected at the second surface (column 4, lines 40-47).
Regarding claim 25, Hatjasalo teaches that the first convex portions have the ridge line having a different height from the second convex portions (column 3, lines 48-51, where the size and shape of the convex portions may be different including a difference in the vertical direction such that any difference in the vertical direction would result in different heights).
Regarding claims 27 and 31, Hatjasalo teaches that the first convex portions and the second convex portions each have a triangular cross-section in a plane orthogonal to the ridge line (figure 1b).
Regarding claim 28, Hatjasalo teaches that the first convex portions and the second convex portions each have a pitch (figure 1b). Hatjasalo is silent regarding the value of the pitch, .

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 29, 33, 35, 36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,759,965 Hatjasalo et al.
Regarding claims 28, 33 and 35, Hatjasalo teaches that the first convex portions and the second convex portions each have a pitch (figure 1b). Hatjasalo is silent regarding the value of the pitch, but does teach that the size, shape and arrangement of the convex portions may be different in any direction, including in a width direction that would include pitch (column 3, lines 48-51). One reading Hatjasalo as a whole would appreciate that Hatjasalo is not particularly concerned with the value of the pitch in the product and such an arrangement would be within 
Regarding claims 29, 36, 38 and 39, Hatjasalo teaches that the first section and the second section each has a width (figure 1b). Hatjasalo is silent regarding the value of the width, but does teach that the size, shape and arrangement of the convex portions may be different in any direction, including in a width direction (column 3, lines 48-51). One reading Hatjasalo as a whole would appreciate that Hatjasalo is not particularly concerned with the value of the width in the product and such an arrangement would be within the purview of one of ordinary skill in the art. Therefore, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.

Claims 26, 30, 32, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,759,965 Hatjasalo et al as applied to claims 24 and 25 above, and further in view of US 5,991,078 Yoshitake et al.
Regarding claims 26 and 30, Hatjasalo teaches that a valley is defined between the adjacent second convex portions in the second section (figure 1b). Hatjasalo does not explicitly (2) is located higher than a height of the first convex portions in the first section (1) (figure 15Bi). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the different heights of Yoshitake in the product of Hatjasalo because this allows the light incident on the surface to produce different patterns based on the portions of the surface that are visible (column 8, lines 46-64). 
Regarding claim 32, Hatjasalo teaches that the first convex portions and the second convex portions each have a triangular cross-section in a plane orthogonal to the ridge line (figure 1b).
Regarding claim 34, Hatjasalo teaches that the first convex portions and the second convex portions each have a pitch (figure 1b). Hatjasalo is silent regarding the value of the pitch, but does teach that the size, shape and arrangement of the convex portions may be different in any direction, including in a width direction that would include pitch (column 3, lines 48-51). One reading Hatjasalo as a whole would appreciate that Hatjasalo is not particularly concerned with the value of the pitch in the product and such an arrangement would be within the purview of one of ordinary skill in the art. Therefore, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). 
Regarding claims 37, Hatjasalo teaches that the first section and the second section each has a width (figure 1b). Hatjasalo is silent regarding the value of the width, but does teach that the size, shape and arrangement of the convex portions may be different in any direction, including in a width direction (column 3, lines 48-51). One reading Hatjasalo as a whole would appreciate that Hatjasalo is not particularly concerned with the value of the width in the product and such an arrangement would be within the purview of one of ordinary skill in the art. Therefore, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.

Response to Arguments
Applicant’s arguments with respect to Yoshitake in view of Couzin have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground of rejection has been applied over Hatjasalo. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781